The used truck in question was advertised as having a rebuilt engine. It was the purchaser's reasonable understanding that the engine was properly rebuilt. The express representation of the seller, that the engine was rebuilt, is a circumstance which is inconsistent with an "as is" clause. The buyer in this case would not have any reason to know that it was waiving warranties covering the engine. I would hold that the "as is" clause in the instant case was not effective to waive implied warranties as to the engine, and reverse the judgment of the trial court.